Citation Nr: 0625422	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft surgery, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran's cardiovascular disability is 
the result of any incident of service, or proximately caused 
or aggravated by service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to, or aggravated by, 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant that informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence in his possession pertaining to the claim.  The 
Board observes that the aforementioned letter did not provide 
the veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
denied prior to VCAA notification.  Nevertheless, the Court 
in Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2005 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
atherosclerotic heart disease, status post artery bypass 
graft surgery.  However, for the reasons set forth below, the 
Board finds that a grant of service connection is not 
warranted.

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and the in-service injury or disease.  In terms of 
a current disability, the record demonstrates that the 
veteran has been diagnosed with atherosclerotic 
cardiovascular disease, for which he has undergone coronary 
artery bypass graft surgery.  With respect to an in-service 
injury or disease, the veteran's contemporary service medical 
records reflect that in November 1969, the veteran complained 
of experiencing chest pain, which was diagnosed as 
costochondritis.  In March 1971, he also reported 
experiencing "heart pain" during a mental heath evaluation. 

However, the competent medical evidence of record does not 
demonstrate that there is an etiological relationship between 
the veteran's current cardiovascular disability and his in-
service complaints of pain and clinical finding of 
costochondritis.  In this regard, on VA examination in June 
2005, the examiner, after an examination of the veteran and a 
review of his claims file, indicated that the veteran's "in-
service findings of chest pain that were noted in his 
military records and several times afterwards were more 
likely related to his anxiety disorder and not secondary to 
any cardiac disability at that time."  She further stated 
that the veteran's current atherosclerotic heart disease was 
"more likely related to his longstanding hypertension, as 
well as his longstanding smoking history."  Therefore, in 
the absence of any evidence to the contrary, the Board 
concludes that the preponderance of the evidence is against t 
a claim of service connection on a direct basis.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if his cardiovascular 
disability became manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current cardiovascular disease was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
a current cardiovascular disease disability was in 2001, 
which was many years after his 1971 separation from service.  
Hence, the Board finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for his cardiovascular disease disability.

The veteran could also be entitled to a grant of service 
connection on a secondary basis if the evidence shows (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  The record reflects that the veteran 
is currently service connected for diabetes mellitus, type 
II.  As previously indicated, the record also reflects that 
the veteran has been diagnosed with atherosclerotic heart 
disease.  However, the Board finds that the medical evidence 
of record does not establish that the veteran's current 
cardiovascular disability was caused or aggravated by his 
service-connected diabetes mellitus, type II.  In this 
regard, it is significant to point out that in a January 2001 
consultation for atypical chest pain, the veteran denied any 
history of diabetes.  Indeed, the first documented diagnosis 
of diabetes mellitus, type II was not until months later in 
November 2001, when it was reported that the veteran had 
"new onset type 2 dm."  Moreover, in an April 2002 VA 
opinion, a physician stated that the veteran's status post 
coronary artery bypass graft predated his diagnosis of 
diabetes.  Such opinion was reiterated by another VA examiner 
in June 2005, who after an examination of the veteran and a 
review of his claims file, stated that the veteran's 
atherosclerotic heart disease was not secondary to diabetes 
because it predated the diagnosis of diabetes.  

The Board observes that in November 2002, Dr. H. J. C., M.D., 
the veteran's treating physician, indicated that the veteran 
had been under his care since January 2001, at which time he 
incurred an acute myocardial infarction.  He further 
indicated that the veteran had been diabetic for at least as 
long as he had known him and that it was his "clinical 
opinion [that the veteran's] coronary artery disease was a 
complication of type II diabetes."  However, the Board finds 
that such opinion is based on an inaccurate factual premise 
and is not probative competent medical evidence.  In this 
regard, as discussed above, the evidence of record 
demonstrates that the first documentation in the record of a 
diabetes diagnosis was in November 2001.  Presumably, based 
on the evidence of record, if the veteran had diabetes for as 
long as Dr. C. had known him, then he would have had diabetes 
in January 2001, when Dr. C. indicated that be began treating 
the veteran for his cardiovascular disability.  However, in a 
January 2001 consult for chest pain, the veteran denied a 
history of diabetes.  This documented contemporaneous 
treatment record, as well as the November 2001 treatment 
record showing the veteran had "new onset" of diabetes 
mellitus type 2, directly contradicts Dr. C.'s statement as 
to how long the veteran has had diabetes mellitus, type 2 
and, thus, lessens the probative value and competence of his 
opinion as to the etiological relationship of the veteran's 
cardiovascular disease and diabetes mellitus type 2.  
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that the preponderance of the evidence is 
against a grant of service connection on a secondary basis 
for the veteran's atherosclerotic heart disease, status post 
coronary artery bypass graft surgery.

In conclusion, although the veteran asserts that his current 
cardiovascular disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's cardiovascular disability is related to his active 
military service and/ or his service-connected diabetes 
mellitus, type 2.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for 
atherosclerotic heart disease, status post coronary artery 
bypass graft surgery.


ORDER

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft surgery, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


